JUDGMENT
The land Letoa has been claimed by five different persons, Alapa, Tuitele, Fiu, Miava, and Uo.
With the exception of the adverse claim of Alapa to Tuitele, the contests between the parties amount to boundary disputes alone.
With regard to these boundary disputes, the court desires to make this suggestion to litigants. Where there are boundaries in dispute in places such as the place where this land is situated, and there are no distinct landmarks to identify their claims, it is infinitely better for all parties ,to endeavor to adjust their differences among themselves without coming into court. And especially in this case, where the differences did not comprise any great area of land.
The court took occasion to go over the boundaries in dispute, and when the different boundaries were pointed out, there was nothing to show permanent land marks. It appears to the court that when persons claiming land of this nature wish to point out their boundaries, they chiefly do so by guess-work. One party will cut a line which he believes to be his boundary, but there is nothing whatever to guide him, and all the information the parties could have obtained from their fore-parents, would not be sufficient to identify these boundaries.
Unfortunately there is a lot of petty ill-feeling among the contestants in this case, and I might say that this feeling generally pervades the people of this District.
*163The Court wants .to advise you that when you have these little disputes, concerning your boundaries, to set aside all petty jealousies and ill feeling. You will save your money and your relationship with each other will be better. Every person who comes forward into the court is liable to be called upon ,to pay money, and the litigation in the High Court over land claims is not cheap.
Now as regards the dispute between Alapa and Tuitele after due consideration of the evidence that has been submitted, the Court is of the opinion that Tuitele entered upon this land and occupied it under a special agreement with Alapa. It was thought from the evidence submitted by Tuitele .that he had gained a clear prescriptive title to the land by ten years’ possession and occupation, but upon his cross-examination and the hearing of the witness called on behalf of Alapa, it is clear that an agreement between himself and Alapa did exist. When a person enters upon property and remains upon property with the permission of another person, he cannot deny, at any time, the right of that person to the place.
The occupation of ten years or twenty years under such an agreement will not enable him to obtain title by prescription. If he wishes to claim adversely to the person under whom he originally entered upon the land, he must first give notice to that person and quit the land, and then try to obtain possession adversely to the first claimant. Tuitele has remained on that land, and on no occasion has he declared that he holds adversely to Alapa except in this case. So, it is considered by the court that Tuitele holds only a life estate in .that portion of the land Letoa, which is called by Alapa, Pueloa, as now will be described by the Court: The section of land which was surveyed by Alapa on the 29th of this month and which Alapa claimed to be an additional portion of that claimed by Tuitele as Pueloa is cut off by the court from the claim.
*164On a previous occasion, there was a trial between Aitulagi and Leone over a piece of land called Auta, and the boundary of Auta, at that time, as pointed out by the people whom Alapa belonged to encroached upon the land surveyed by Alapa, and during that trial, Alapa laid no claim to any land outside of that boundary on the Leone side. But, it was admitted by all parties that it was Leone property, owned by different people in Leone. So the court cannot allow Alapa to add that portion on to the piece that Tuitele claims, and had it not been for the agreement existing between Tuitele and Alapa, Alapa would have no ground for claiming .the land claimed by Tuitele, but that agreement is so clearly proved to the court that the court is bound to award to Alapa the reversion of the land after the death of Tuitele. Beginning at the Tavai tree a portion of the land surveyed by Tuitele is cut off, running from the Tavai tree to the corner at Ripley’s land.
(Court — Gurr explains in Samoan.)
The bearing from the Tavai tree to that corner is 200 degrees, distant 300 links. Then from the boundary of Ripley’s land, the boundary of Pueloa, a portion of the land Letoa, will run along the lines surveyed by Tuitele, and starting on the other side from the Tavai tree, the boundary will run along the line surveyed by Tuitele as described in the plan now before the court, until it reaches the Toi tree marked on the plan where Alapa began his survey of the land which the court has now rejected. Then the line of the Tuitele-Alapa land will run along the boundary which will be described later as the boundary of Uo’s land.
As to the dispute between Faiivae and Uo. Here again, there are no distinct landmarks to show that boundary. Faiivae stated that he had cultivated up to the limit of his land. Iliili, grantor to Uo, said there was part bush along the boundary, but during the last few months, Uo *165Sopoaga has cleared that bush. The Court now fixes the line between Faiivae and Uo. Faiivae will not get all that he claims, and Uo will not get all that he claims. The line between Faiivae and Uo will commence at the point in the ditch where Faiivae stated was the starting point. Starting at this point, as marked on the plan and pointed out by Faiivae as the boundary between Fata and Letoa, the bearing runs in the direction of 36 degrees up to a large Toi tree, which was marked as a corner of Uo and Faiivae’s land. So that henceforth, the boundary between Fata and Letoa will be a straight line running up the hill from the point where Faiivae said the boundary commenced.
That leaves all Faiivae’s plantations clear. On the side awarded to Uo, there are no plantations worth speaking of. There are two or three cocoanuts planted here and there, but those few cocoanuts are quite distinct from the cocoanut plantations of Faiivae.
As to Uo and the boundary between Tuitele and Fiu. The boundary will start at the Toi tree which was referred to as the Toi tree where the survey of Alapa commenced. Then it was run down the hill in a straight line through a piece in dispute between Tuitele and Uo and the piece in dispute between Fiu and Uo — and the bearing from the Toi tree cutting through .these two lands is 211 degrees.
The land lying west of this line running 211 degrees from the Toi tree is awarded to Uo, and the land lying to the eastern side of this land shall be Tuitele’s portion as surveyed, and Fiu’s portion, as surveyed. So that .the land of Uo will be lying between the land, Fata, the property of Faiivae, and the property of Tuitele and Fiu as defined by the court.
(Court — Gurr exhibits plan to litigants.)
The line pointed out by Uo as the boundary of Tavai with Letoa is not recognized by the court as any boundary whatever.
*166Costs are to be paid as follows:—
Alapa ........................................................ $17.50
Tuitele ...................................................... 17.50
Fiu ............................................................ 7.50
Faiivae...................................................... 7.50
Uo Sopoaga .............................................. 20.00
$70.00
Let a decree issue vesting the titles as before adjudged, and the Registrar of Titles is ordered to issue a certificate of title to each of the parties as so decreed.